UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2167


TRACI M. GUYNUP,

                    Plaintiff - Appellant,

             v.

CLARKE COUNTY SHERIFF CHIEF DEPUTY TRAVIS SUMPTION, in his
individual capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Thomas T. Cullen, District Judge. (5:20-cv-00086-TTC-RSB)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Traci M. Guynup, Appellant Pro Se. Rosalie Fessier, Brittany Elizabeth Shipley,
TIMBERLAKE SMITH, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Traci M. Guynup appeals the district court’s orders (1) granting summary judgment

to Defendant in Guynup’s 42 U.S.C. § 1983 action; (2) denying Guynup’s motions to

reopen case and to recuse the district court judge; (3) denying Guynup’s motions to exclude

evidence, for sanctions, to disqualify/recuse the district court judge, and for a preliminary

injunction; (4) denying Guynup’s motion to add defendants; and (5) denying Guynup’s

motion for sanctions. Limiting our review of the record to the issues raised in the informal

brief, we find no reversible error. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s orders. Guynup v. Sumption, No. 5:20-cv-00086-TTC-RSB (W.D. Va.

Sept. 23, 2021; Sept. 24, 2021; Sept. 27, 2021; Oct. 1, 2021; Oct. 14, 2021). We deny

Guynup’s motion to expedite as moot, and we deny Guynup’s motions to reopen, to

remand, to disqualify/recuse the district court judge, to compel, and all other pending

motions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2